Title: To James Madison from Daniel Clark, 8 March 1803 (Abstract)
From: Clark, Daniel
To: Madison, James


8 March 1803, New Orleans. “I arrived here from Europe on the night of the 25th. ulto. and was sensibly hurt tho’ by no means surprised at the Steps taken by the Intendant in my absence, and which cause an incalculable injury to the Trade of the Western Country. In the last Letter I had the Honor of writing to you from hence I pointed out what he had then done in violation of the Treaty, his ideas of what he was authorised to do & those of the Prime Minister of Spain with respect to the duty of 6 ⅌ Ct. on our imports & exports deposited here which he had ordered to be levied, but which as the Intendant himself mentioned to me he thought too glaring an infringement of our rights to put in execution.” Believes the measures lately adopted are only preparatory to “others more injurious” and are merely meant to try the U.S. disposition to submit to injury. “They have chosen the moment when the cession of the Province to France was announced to develope pretentions which she will persist in, and I fear we shall at last find it difficult to obtain redress.” All well-informed people believe Morales merely executes orders received from the Spanish government. Morales is “too rich, too sensible & too cautious to take such responsability on himself,” especially after being opposed by the governor, whose official correspondence calls the proposed measures “a direct & open violation of the Treaty.” It is regrettable that provincial secretary Andrés López Armesto and auditor Nicolás María Vidal, whose opinions guide the governor, “are not Men of firmness, as the old Man tho almost incapable of an exertion from Age & infirmities would nevertheless have ordered the Intendant to be suspended from the exercise of his functions, had not his two Counsellors been wavering & indecisive & at last overawed by the tone & Spirit of the Intendant advised him to a compliance with the latters wishes.” Morales’s determined spirit “is not natural to him,” and it is assumed he feels supported. “You will recollect an expression of his which I formerly communicated that he was careless of the consequences of measures which he undertook in compliance with orders. In a conversation with the Auditor whom I reproached for submitting to the will of the Intendant he assured me that he had only done so on the perfect conviction that he had orders from the Minister to that effect, & desired me to recollect, that in the most trifling matters which involved any responsability, the Assessor or himself were always consulted,… for supported by the Opinion of one or the other he is discharged from all blame … and that he never would have dared to take so momentous an affair upon his own responsability without consulting any one, unless his orders had been express, & so plain as to admit of no other interpretation whatever.… For many Years past all the People in high Offices in this Country have constantly informed the Court of Spain, that our Government was not to be feared, that it had no influence over our Western settlements & that all the leading Characters in them could be easily brought over to assist any Views of the Spanish Government however inimical to those of their own Country;… they were egregiously deceived in their information in general,… but … they may have found among us a few Men base enough to encourage expectations of this kind.” Inquiry by the U.S. might lead to discoveries that would show foreign nations bordering on the U.S. frontier how grossly erroneous such opinions are, “and their Measures in future might be more consonant to Justice & the faith of Treaties.” Firmly believes the French are coming with the expectation of support from Americans and with “the most contemptible opinion of our Strength & resources.” Has already told JM in letters from Europe of his belief that the French mean to “injure us essentially on all occasions.” Regrets that Americans cannot “take possession of a Place now offered us by the Inhabitants, without which we shall never be in safety, which we must one day occupy & the conquest of which may then cost much blood, time & treasure.” The inhabitants are so alarmed “that Creoles, Spaniards & Americans would form but one body,” take the government into their own hands without bloodshed, and unite themselves with the U.S. “They cry out against our temporising when our dearest interests imperiously call upon us to embrace the favorable moment for acting & they tremble when they see it pass & themselves on the point of falling under the lash of a Government they detest and in whose cause they may be afterwards by a military force obliged to sacrifice their Lives, by bearing Arms against us whom they now invite as deliverers. All is at present here anxious & dreadful suspense & on your resolutions the hopes & happiness of the Country depend, there is now nothing to oppose us should we think proper to take possession of the Country either by way of indemnification for past injuries or security for the future, there is no energy in the Government, no Money in the Treasury, no Troops, no fortifications that could withstand us for a Moment.… If so favourable a conjuncture passes, its like will never occur again.” As proof that the Spaniards have always relied on assistance from Americans against their own government and have constantly sought to divide the western states from the federal government, forwards JM an order to receive “from Washington Morton Esqr. of New York” a sealed packet Clark left in Morton’s possession when setting out for Europe and which he stated he would show JM on his return, not thinking then that circumstances would soon render disclosure “a measure of immediate necessity.” Along with papers of lesser importance, the packet contains part of the correspondence of the baron de Carondelet with the commanding officer of Fort St. Ferdinand at Chickasaw Bluffs, clearly revealing plans aimed solely at the destruction of the U.S. As well as he can recollect, the remaining papers are copies of “talks & Letters to & from the Chicasaw Indians.” JM will perceive from Carondelet’s letters that Clark’s report concerning an annual pension of $500 to Ugulaycabe “cannot be desputed.” Relies on JM’s prudence not to publish the papers. Should JM think the documents sufficiently important to require Clark’s presence in Washington, he will sacrifice all private business to come there. In the meantime, he will endeavor to collect from reliable sources other information on the subject. “Altho’ for 4 or 5 Years past I had a perfect conviction that the intrigues of the Spaniards with the Western Country were not for the time dangerous, on account of the incapacity of the Governors of this Province & their want of pecuniary Means, yet fearful of what might happen in future should more enlightened & ambitious Chiefs preside over it, I could not last Year resist the temptation of hinting my suspicions of what had been formerly done in this way, to the President, at an interview with which he honor’d me and I even went so far as to assert that a Person supposed to be an Agent from the State of Kentucky had been here in the end of 1795 & beginning of 1796 to negotiate on the part of that State … for the navigation of the Mississippi, before the result of the Treaty of St. Lorenzo was known, wishing that this hint might induce the President to cause enquiry to be made into the Circumstance,… but as he made no other enquiry of me respecting it than merely in what Year the thing happened, it then struck me that he must have had other information on the subject and that he thought it needless to hear any thing more about it. By great accident I have lately learned something which induces me to suppose that any information he may have received respecting the Measure alluded to, has been incorrect & given with the View of misleading him, and I request that you will mention the subject anew to him, that you may know how far I am right in my suspicions. The information I possessed on the subject, could not from the way in which it was obtained be accompanied with what would be Proof to convict the Person concerned, or I should have openly accused him in the face of the World, but to me it amounts to a moral certainty of his Guilt, and my Conduct to him shewed on all occasions how much I detested his Object & his Person. The same want of Proof positive sufficient to convict him, prevents me at present from naming him; but if enquiry is diligently made, about the influential Character from Kentucky who at that Period was so long in Natchez and afterwards here, what his Business was, & what was the idea entertained of him, enough will doubtless be discovered to put our Government on its guard against him & others of his Stamp & against all foreign machinations in that Quarter in future.”
Has had a long visit from Roustan, who accompanied him from Europe. Roustan is the confidential agent of General Victor, “who is shortly expected to take possession of Louisiana,” and is high in the confidence of Victor and commissary of justice Aymé. From the information Roustan volunteered, “it appears that they will under various pretences & by means of Jobs & favors plunder the Country in conjunction & divide the Spoil among them.” Roustan spoke freely of French views and said he believes Victor will maintain things in their present state and exclude Americans from the deposit. Roustan said the French planned to exclude American shipping from the Mississippi altogether. By allowing western products to be shipped to the West Indies in French bottoms and “granting them other privileges from which the Inhabitants of the Atlantic states should be excluded,” they hope to detach the western states from the Union. Although Roustan is in many respects “a Man of sound sense & information” who knew Clark was a U.S. official who would communicate these ideas to his government, “the Vanity so peculiar to his nation & the idea of their power & our Weakness so far predominated, as to make him boast of intentions, which sound Policy should induce him & all the rest of his faithless Countrymen to deny.” “You will I flatter myself readily make allowance for the bitterness with which I speak of these People & their Views when you recollect how much Pain their insolence & contemptuous language respecting us & our Government must occasion.” Encloses an arrêté of Napoleon’s [not found] regarding the formation of a government for Louisiana, which places almost all authority in the hands of the captain general. A small vessel arrived at New Orleans “Yesterday in 21 days from Baltimore” with dispatches addressed to the intendant, captain general, and colonial prefect or French commissaries who might be there, but the contents have not been revealed. The supposition is that they were forwarded on the schooner Cordelia from Pichon.
“You will see the necessity of keeping these advices to yourself or communicating their Contents only to the President … on account of my personal safety, as not being recognized by the Government in the Capacity of Consul, they might not hesitate to destroy me & confiscate my Property—should it be necessary to make any part of them public, be pleased to give me timely information that I may depart from hence & if possible withdraw my own Property & that of the Friends entrusted to me.” Adds in a postscript that he anxiously wishes to hear from JM in reply to his communications.
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). 11 pp. Marked “(Confidential).” Printed in American Historical Review, 33 (1927–28): 331–35.



   
   Clark to JM, 22 June 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:330–31).



   
   Clark may have been referring to his 25 Nov. 1802 letter to JM, which has not been found.



   
   Brother-in-law to Alexander Hamilton, Federalist George Washington Morton (1775–1810) was a Princeton graduate who practiced law in New York (Looney and Woodward, Princetonians, 1791–1794, pp. 198–203).



   
   See Clark to JM, 15 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:488).



   
   Extracts from Governor Carondelet’s letters to the officer at Chickasaw Bluffs (now Memphis) express the belief that Kentucky and Tennessee could be persuaded to separate from the Union and that local Spanish officers should do everything possible to conciliate Americans using the Mississippi and delay evacuating Spanish forts in the territory ceded to the U.S. (Gayarré, History of Louisiana, 3:312, 385; extracts printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:712).



   
   See Clark to JM, 15 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:488, 489 n. 1).



   
   Clark was doubtless referring to Benjamin Sebastian, a Kentucky judge who had long been involved in intrigues with the Spanish government and who was in Louisiana at the time mentioned. Clark later claimed to have seen $4,000 carried for Sebastian at this time by a Spanish agent (Gayarré, History of Louisiana, 3:275–76, 285–86, 358–59; Daniel Clark, Proofs of the Corruption of Gen. James Wilkinson … [Philadelphia, 1809; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 17221], pp. 69–70, 106–7).



   
   Pierre Laussat later described Jacques Rouzan as a person of “dubious commercial reputation” (Jon Kukla, ed., A Guide to the Papers of Pierre Clement Laussat, Napoleon’s Prefect for the Colony of Louisiana, and of General Claude Perrin Victor at the Historic New Orleans Collection [New Orleans, 1993], p. 71).



   
   Clark probably enclosed a copy of the 11 Sept. 1802 arrêté detailing the military organization of Louisiana under the captain general and the civil administration of the province under the colonial prefect (printed in the National Intelligencer, 16 May 1803). For details of the proposed French administration, see François-Xavier Martin, The History of Louisiana: From the Earliest Period (New Orleans, 1882), pp. 289–90.



   
   See JM to Claiborne, 14 Feb. 1803, and n. 2.



   
   A full transcription of this document has been added to the digital edition.

